                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION
                          CIVIL ACTION NO. 3:18-CV-00345-KDB-DCK

         TRUE HOMES LLC,

                 Plaintiff,

                 v.                                                 ORDER

         CMH MANUFACTURING, INC.,
         ET AL.,

                 Defendants.



        THIS MATTER is before the Court on the Parties’ request for clarification of the timing

of the presentation of evidence related to “damages,” most specifically evidence of the Defendants’

sales and profits related to Plaintiff’s claim for equitable disgorgement. In its Order on the Parties’

Motions for Summary Judgment, the Court stated that it would “wait to rule on the amount of

damages or profits to which Plaintiff is entitled (without directing that issue to the jury) until after

all the evidence has been presented and the jury has determined if trademark infringement has been

established.” Doc. No. 128 at 20. However, in making this ruling, the Court did not specify whether

damages evidence would be presented to the jury or only to the Court following a jury’s verdict of

infringement. This led to questions from the Parties and a telephone conference with counsel on

March 1, 2021 to discuss the issue. The Court now clarifies, to the extent it can do so prior to trial

and the introduction of evidence, how and when it expects “damages” evidence to be presented.

        Plaintiff informs the Court that it intends to present “damages” evidence in at least two

ways. Although it will not present evidence of sales lost directly to the Defendants (i.e. evidence

that someone purchased one of Defendants’ mobile or site-built homes instead of Plaintiff’s), it



                                                       1

      Case 3:18-cv-00345-KDB-DCK Document 148 Filed 03/02/21 Page 1 of 3
does intend to offer evidence of “reputational” harm related to the alleged infringement as a

consequence of Defendants’ size in the housing market, the reach of its website, etc. Defendants

have expressed two concerns related to this evidence. First, Defendants ask that Plaintiff not be

permitted to offer evidence of Defendants’ sales or profits (or other financial information

commonly found on a balance sheet or income statement) to the jury. Second, Defendants want to

offer evidence to the jury of Plaintiff’s lack of lost sales and increased revenues and profits during

the relevant period, purportedly in rebuttal to this “reputational” damages evidence.

       The Court agrees with Defendants that evidence of their sales, profits or other financial

information should not be presented to the jury but instead presented only to the Court in

connection with Plaintiff’s claims for disgorgement. 1 However, Plaintiff will be permitted to

present to the jury non-financial evidence of the general size and scope of Defendants’ operations

in connection with its claim of trademark infringement / likelihood of confusion. For example, if

true, Plaintiff may offer evidence that Defendants are the “largest” manufacturers of mobile homes

in the country, the overall number of homes sold, number of locations, advertising expenditures,

etc. In turn, the scope of the “rebuttal” evidence that Defendants will be permitted to introduce

will depend on the specific evidence of “reputational” harm presented by Plaintiff. The Court’s

goal will be to permit Defendants a full opportunity to respond to Plaintiff’s evidence, while not

creating an unfair imbalance in the financial information being presented to the jury about the

parties. In sum, the Court must wait to rule on the admission of Defendants’ rebuttal evidence to

the jury until Plaintiff’s evidence is presented.




1This ruling assumes that Defendants do not through their presentation of evidence, argument or
otherwise “open the door” to such evidence during the jury portion of the trial.
                                                      2

      Case 3:18-cv-00345-KDB-DCK Document 148 Filed 03/02/21 Page 2 of 3
       Again, the primary “financial” evidence Plaintiff intends to introduce and Defendants

intend to rebut relates to Plaintiff’s claim for equitable disgorgement under the Lanham Act, 15

U.S.C. § 1117(a). Because the Court will exercise its discretion to “assess such profits and

damages” without submitting that question to the jury, the Court finds that “disgorgement”

witnesses and evidence (including Defendants’ experts) should not be presented to the jury, but

rather only to the Court (if necessary upon a jury finding of infringement). Therefore, the Court

will “bifurcate” the trial, determining Plaintiff’s entitlement to disgorgement damages after the

conclusion of the jury’s service.

       To the extent that further questions regarding damages evidence arise as the Parties prepare

for trial, the Court can address those questions at the pretrial conference, which will be held March

22, 2021 (and will be the subject of a separate order).

            SO ORDERED ADJUDGED AND DECREED.



                           Signed: March 2, 2021




                                                     3

      Case 3:18-cv-00345-KDB-DCK Document 148 Filed 03/02/21 Page 3 of 3
